In a proceeding to vacate an arbitration award, petitioner appeals from an order of the Supreme Court, Rockland County, dated September 29, 1976, which denied its application to vacate the award and granted respondent’s cross motion to confirm the award. Order affirmed, with costs. The board of education has failed to establish that the award violated the *932collective bargaining agreement, or any law, or that it was made in excess of the arbitrator’s authority. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.